DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 128 in figure 2 should be 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: artificial intelligence hub 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13, line 2, “a display configured to information selected” should say “a display configured to show information selected”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ditges (US-20040217564-A1).

Regarding claim 1, Ditges teaches a mobile battery powered workstation cart (battery powered wheeled for filling multiple orders, abstract, figs.1-4) for order fulfillment, comprising: a wheeled cart (wheeled cart 10, fig.1, paragraph [0022]) having a frame (body 12, fig.1, paragraph [0023]), the frame comprising: a lower wheeled base portion (lower surface 28 of the bottom shelf 16, fig.1, paragraph [0023]); an upper portion (top shelf 14, fig.1, paragraph [0023]) having a handle (handle 138, fig.1) positioned at a comfortable standing height (handle 138 is configured to be pushed or pulled by a user making it at a comfortable standing height), and configured to securely receive a plurality of electronic components (top shelf 14 comprises a computer base 122 for securing multiple electronics, fig.1, paragraph [0032]) thereon; and an intermediate portion (middle shelf 18, fig.1, paragraph [0023]) between the lower wheeled base portion and the upper portion and having two arms (dividers 74 are the arms, fig.1, paragraph [0026]) spaced apart and configured to releasably receive at least one bin therein (dividers 74 receive totes 70, fig.2, paragraph [0026]); a rechargeable battery (battery 66, fig.4, paragraph [0025]) positioned within a battery housing (battery storage compartment 24, fig.4, paragraph [0025]), wherein the battery housing is securely attached to the frame (fig.1); a computer (computer 134, fig.1, paragraph [0032]) securely mounted to the upper portion of the frame and operably coupled to the rechargeable battery (computer 134 is power by battery 66, paragraph [0028]-[0031]); and at least one communications component (computer 134 receives up to six fill orders placed by individuals or businesses, thus includes at least one communication component for receiving orders, figs.1-4, paragraph [0035]) coupled to the frame and operably coupled to the rechargeable battery.

Regarding claim 3, Ditges teaches wherein the communications component is located within the computer (computer 134 receives up to six fill orders placed by individuals or businesses, thus includes at least one communication component for receiving orders, figs.1-4, paragraph [0035]).

Regarding claim 13, Ditges teaches wherein the computer further comprises a display (monitor 136, fig.1, paragraph [0032]) configured to information selected from the group consisting of real time order fulfillment information, location information of particular items, and other order fulfillment status information (monitor 136 displays the items remaining to be filled to a user, and once an item is picked said item is removed from the monitor 136, paragraphs [0032-0035]).

Regarding claim 14, Ditges teaches further comprising a printer (printer 104, fig.1, paragraph [0030]) securely mounted to the frame and operably coupled to the rechargeable battery (printer 104 secured on body 12 and coupled to battery 66 through power cords 107, fig.1, paragraph [0030]).

Regarding claim 17, Ditges teaches further comprising a second set of spaced apart arms (bottom shelf 16 has spaced apart dividers 74, fig.1) configured to releasably receive at least one second basket therein (dividers 74 slidingly receive totes 70, fig.1, paragraph [0026]).

Regarding claim 18, Ditges teaches wherein the at least one bin comprises a compartment selected from the group consisting of at least one basket, at least one tote, at least one crate, at least one bag, (tote 70, fig.2) and at least two compartments comprising one or more baskets, totes, crates, and bags (plurality of totes, figs.1-4, paragraph [0026]).

Regarding claim 19, Ditges teaches wherein the at least one bin is removed from the frame to result in a flatbed cart configuration (totes 70 may be removed from middle shelf 18 resulting in a substantial flat surface as shown in fig.1, paragraph [0026]).

Regarding claim 20, Ditges teaches further comprising at least one of a radio frequency identification (RFID) reader/scanner or a barcode reader/scanner (scanner 114, fig.1, paragraph [0031]) removably mounted to the upper portion of the frame and operably coupled to the rechargeable battery (scanner 114 is mounted on top rail 82 of the top shelf 14 and coupled to the battery 66 through power cord 120, fig.1, paragraph [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ditges (US-20040217564-A1) in view of Wilensky (US-20050035198-A1).

Regarding claim 2, Ditges teaches the mobile battery power workstation of claim 1. Ditges fails to teach wherein the at least one communications component operates using at least one technology selected from the group consisting of a Wi-Fi technology, Bluetooth Low Energy (BLE) technology, and Global Positioning System (GPS) technology.
	However, Wilensky teaches the at least one communications component operates using at least one technology selected from the group consisting of a Wi-Fi technology, Bluetooth Low Energy (BLE) technology, and Global Positioning System (GPS) technology (wireless receiver 131 may operate using WIFI or Bluetooth protocols, paragraph [0043]).
Ditges and Wilensky are both considered to be analogous to the claimed invention because they are in the same field of workstation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Wilensky and have the at least one communication module of Ditges operate using WIFI or Bluetooth as taught by Wilensky. Wilensky teaches having the communication module using WIFI or Bluetooth provides an advantage of enabling the user to roam further from the cart while still remaining communicatively connected thereto and allowing the use of multiple scanner such as two users may pick items, thereby speeding up the picking process (Wilensky paragraph [0033]).

Regarding claim 5, Ditges teaches the mobile battery power workstation of claim 1. Ditges fails to teach wherein the communications component is located outside of the computer.
	However, Wilensky teaches the communications component is located outside of the computer (wireless receiver 131 is a standalone decide sperate from computer 130, fig.1, paragraphs [0043 and 0048]). 
Ditges and Wilensky are both considered to be analogous to the claimed invention because they are in the same field of workstation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Wilensky and have the at least one communication module of Ditges located outside of the computer. Wilensky teaches having the communication module located outside the computer provides an advantage of enabling the user to roam further from the cart while still remaining communicatively connected thereto and allowing the use of multiple scanner such as two users may pick items, thereby speeding up the picking process (Wilensky paragraph [0033]).

Regarding claim 12, Ditges teaches the mobile battery power workstation of claim 1. Ditges fails to teach wherein the rechargeable battery is configured to engage a cord for plugging into a wall outlet for recharging.
	However, Wilensky teaches wherein the rechargeable battery is configured to engage a cord for plugging into a wall outlet for recharging (power supply 150 incles a cord 151 that can be connected to a conventional source of AC power for re-charging power supply 150, paragraph [0006 and 0041]).
Ditges and Wilensky are both considered to be analogous to the claimed invention because they are in the same field of workstation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Wilensky and have the battery of Ditges engage a cord for plugging into a wall for recharging as taught by Wilensky. Doing so would provide a universal system to which most computers and peripherals can be connected to without power restriction as well as giving retailers the option of selecting an implementing the best computer solutions for their in-store operations and point of sale (Wilensky paragraph [0040]).


Claims 6 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ditges (US-20040217564-A1) in view of Napper (US-20120296751-A1).

Regarding claim 6, Ditges teaches the mobile battery power workstation of claim 1. Ditges fails to teach wherein the rechargeable battery is a rechargeable lithium-ion battery.
	However, Napper teaches the rechargeable battery is a rechargeable lithium-ion battery (POS device 190 for use with a shopping cart comprises a rechargeable lithium battery, paragraphs [0051 and 0091]).
Ditges and Napper are both considered to be analogous to the claimed invention because they are in the same field of workstation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Napper and have the battery of Ditges be a lithium-ion battery. Doing so would provide a power source that is cpable of storing greater energy and supplying a constant output voltage through depletion rather than tapering off, thereby ensuring the proper functioning of all connected electronic devices.
	
Regarding claim 21, Ditges teaches a mobile battery powered workstation cart (battery powered wheeled for filling multiple orders, abstract, figs.1-4) for order fulfillment, comprising: a wheeled cart (wheeled cart 10, fig.1, paragraph [0022]) having a frame (body 12, fig.1, paragraph [0023]), the frame comprising: a lower wheeled base portion (lower surface 28 of the bottom shelf 16, fig.1, paragraph [0023]); a middle portion  having at least one shelf (middle shelf 18, fig.1, paragraph [0023]) configured to receive at least one bin therein (middle shelf 18 is configured to receive a tote 70, figs.1-2), wherein the shelf comprises higher side brackets and a lower front edge (middle shelf 18 has dividers 74 (side brackets) which is higher than the edge of upper surface 30 (front edge), fig.1) to slidingly receive the at least one bin via the lower front edge of the shelf (middle shelf 18 slidingly receives totes 70, fig.1, paragraph [0026]), and an upper portion (top shelf 14, fig.1, paragraph [0023]) having a handle (handle 138, fig.1) positioned at a comfortable standing height (handle 138 is configured to be pushed or pulled by a user making it at a comfortable standing height), and configured to securely receive a plurality of electronic components thereon (top shelf 14 comprises a computer base 122 for securing multiple electronics, fig.1, paragraph [0032]); a rechargeable battery (battery 66, fig.4, paragraph [0025]) positioned within a battery housing (battery storage compartment 24, fig.4, paragraph [0025]), wherein the battery housing is securely attached to the frame; a computer (computer 134, fig.1, paragraph [0032]) securely mounted to the upper portion of the frame and operably coupled to the rechargeable battery (computer 134 is power by battery 66, paragraph [0028]-[0031]); a reader/scanner (scanner 114, fig.1, paragraph [0031]) removably mounted to the upper portion of the frame and operably coupled to the rechargeable battery (scanner 114 is mounted on top rail 82 of the top shelf 14 and coupled to the battery 66 through power cord 120, fig.1, paragraph [0031]); and a printer (printer 104, fig.1, paragraph [0030]) securely mounted to the frame and operably coupled to the rechargeable battery (printer 104 secured on body 12 and coupled to battery 66 through power cords 107, fig.1, paragraph [0030]).
	Ditges fails to teach a rechargeable lithium battery and a RFID scanner. However, Napper teaches a rechargeable lithium battery (POS device 190 for use with a shopping cart comprises a rechargeable lithium battery, paragraphs [0051 and 0091]) and a RFID scanner (code reader 102 may comprise a barcode reader of an RFID tag reader, paragraphs [0051-0052]). 
Ditges and Napper are both considered to be analogous to the claimed invention because they are in the same field of workstation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Napper and have the battery of Ditges be a lithium-ion battery and the scanner be a RFID scanner, as taught by Napper. Doing so would provide a power source that is cpable of storing greater energy and supplying a constant output voltage through depletion rather than tapering off as well as increasing the ability of the scanner to identify items placed in the cart from a distance, thereby ensuring the proper functioning of all connected electronic devices and simplifying the picking process for the user.
	
Regarding claim 22, Ditges in view of Napper teaches the mobile battery powered workstation cart of claim 21, Ditges fails to teach further comprising an anti-theft tag. However, Napper teaches an anti-theft tag (POS device 190 includes a control unit 104 having anti-theft means therein that communicates with security posts whether or not there are any outstanding items to be paid for in the cart, wherein if an item remains to be purchased, security posts sound an alarm, paragraph [0096]).
	Ditges and Napper are both considered to be analogous to the claimed invention because they are in the same field of workstation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Napper and include an anti-theft tag as taught by Napper. Doing so provides the advantage of loss prevention and mitigation means to ensure maximum profits of the store. 

Regarding claim 23, Ditges in view of Napper teaches the mobile battery powered workstation cart of claim 21, Ditges fails to teach further comprising at least one communications component operating using at least one technology selected from the group consisting of a Wi-Fi technology, Bluetooth Low Energy (BLE) technology, and Global Positioning System (GPS) technology.
	However, Napper teaches at least one communications component operating using at least one technology selected from the group consisting of a Wi-Fi technology, Bluetooth Low Energy (BLE) technology, and Global Positioning System (GPS) technology (POS device 190 may comprise a transmitter that operates via WIFI protocal, paragraphs [0018-0019 and 0073]).
Ditges and Napper are both considered to be analogous to the claimed invention because they are in the same field of workstation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Napper and include at least one communications component using WIFI as taught by Napper. Doing so would enable wireless transmission of payment information thereby speeding up the purchase and shopping experience overall (Napper, paragraphs [0018-0019])
	
Regarding claim 24, Ditges teaches a mobile battery powered workstation cart (battery powered wheeled for filling multiple orders, abstract, figs.1-4) for order fulfillment, comprising: a wheeled cart (wheeled cart 10, fig.1, paragraph [0022]) having a frame (body 12, fig.1, paragraph [0023]), the frame comprising: a lower wheeled base portion (lower surface 28 of the bottom shelf 16, fig.1, paragraph [0023]); a middle portion having at least one shelf (middle shelf 18, fig.1, paragraph [0023]) configured to receive at least one bin therein (middle shelf 18 receives totes 70, figs.1-4), wherein the shelf comprises higher end brackets at both a front portion and a back portion of the cart (middle shelf includes dividers 74 (higher end brackets) at a front and back portion of the cart), and wherein the shelf comprises a lower side edge (lower side edge of the upper surface 30, fig.1) to slidingly receive the at least one bin via the lower side edge of the shelf (middle shelf 18 slidingly receives totes 70, figs.1-4, paragraph [0026]), and an upper portion (top shelf 14, fig.1, paragraph [0023]) having a handle (handle 138, fig.1) positioned at a comfortable standing height (handle 138 is configured to be pushed or pulled by a user making it at a comfortable standing height), and configured to securely receive a plurality of electronic components thereon (top shelf 14 comprises a computer base 122 for securing multiple electronics, fig.1, paragraph [0032]); a rechargeable battery (battery 66, fig.4, paragraph [0025]) positioned within a battery housing (battery storage compartment 24, fig.4, paragraph [0025]), wherein the battery housing is securely attached to the frame; and a computer (computer 134, fig.1, paragraph [0032]) securely mounted to the upper portion of the frame and operably coupled to the rechargeable battery (computer 134 is power by battery 66, paragraph [0028]-[0031]).
	Ditges fails to teach a rechargeable lithium battery. However, Napper teaches a rechargeable lithium battery (POS device 190 for use with a shopping cart comprises a rechargeable lithium battery, paragraphs [0051 and 0091]). 
Ditges and Napper are both considered to be analogous to the claimed invention because they are in the same field of workstation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Napper and have the battery of Ditges be a lithium-ion battery, as taught by Napper. Doing so would provide a power source that is capable of storing greater energy and supplying a constant output voltage through depletion rather than tapering off, thereby ensuring the proper functioning of all connected electronic devices.

Regarding claim 25, Ditges in view of Napper teaches the mobile battery powered workstation cart of claim 21, Ditges teaches further comprising at least one of a radio frequency identification (RFID) reader/scanner and/or a barcode reader/scanner (scanner 114 (barcode reader/scanner) fig.1) removably mounted to the upper portion of the frame and operably coupled to the rechargeable lithium battery (scanner 114 is coupled to battery 66 through power cord 120, and battery 66 was replaced with a lithium battery as taught by Napper in claim 24, figs.1-4, paragraphs [0028 and 0031]).

Regarding claim 26, , Ditges in view of Napper teaches the mobile battery powered workstation cart of claim 21, Ditges further comprising a printer (printer 104, fig.1, paragraph [0030]) securely mounted to the frame and operably coupled to the rechargeable lithium battery (printer 104 is coupled to battery 66 through power cords 107, and battery 66 was replaced with a lithium battery as taught by Napper in claim 24, figs.1-4, paragraph [0030]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ditges (US-20040217564-A1) in view of Gupta (US-6820062-B1).

Regarding claim 15, Ditges teaches the mobile battery power workstation of claim 1. Ditges fails to teach further comprising an artificial intelligence hub securely mounted to frame and operably coupled to the rechargeable battery.
	However, Gupta teaches an artificial intelligence hub securely mounted to frame and operably coupled to the rechargeable battery (product information system shopping cart comprising an artificial intelligence system, and including a rechargeable battery, column 5, lines 6-10).
Ditges and Gupta are both considered to be analogous to the claimed invention because they are in the same field of shopping carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Gupta and have an artificial intelligence hub securely mounted to frame and operably coupled to the rechargeable battery as taught by Gupta. Doing so would enable the characterization of a user’s buying habits thereby allowing for more personal advertising experience thus enhancing a shoppers experience and increasing advertising possibilities for the store. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ditges (US-20040217564-A1) in view of Lipps (US-20010029405-A1). 
Regarding claim 16, Ditges teaches the mobile battery power workstation of claim 1. Ditges fails to teach wherein the two arms are configured to be adjustable by sliding vertically along the frame.
However, Lipps teaches the two arms are configured to be adjustable by sliding vertically along the frame (wheeled cabinet 12 comprises a shelf 20 having spaced part dividers 25 (two arms) an wherein the shelf 20 is slidable vertically onalong vertical members 40 to adjust the height of compartment 22 formed, paragraphs [0026-0028]).
Ditges and Lipps are both considered to be analogous to the claimed invention because they are in the same field of [something]. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditges with the teachings of Lipps and have the two arms of Ditges configured to be slidable vertically along the frame as taught by Lipps. Doing so would enable the adjustment of the height of the arms accommodating various size bins.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bentsur (US-20210117950-A1) teaches a shopping cart and system. Vora (US-10915936-B1/ US-9230249-B1) teaches an interactive shopping system and method with lithium battery. Yokoyama (US-20190270469-A1) teaches a hand cart with scanner and display screen. Torrison (US-20190023297-A1) teaches a lifter for stacked trays being vertically adjustable. Ramon (US-20180089474-A1) teaches a container holding fixtures. Green (US-20180050714-A1) teaches inventory processing cart and method of use thereof. Ackerman (US-20160176637-A1) teaches a consolidated pick and pack for outbound fulfillment. McLeod (US-9050988-B1) teaches a collapsible shopping cart with 4 arms for supporting bins. Blanton (US-8905411-B1) teaches a reusable shopping bag and cart system for improved register checkout. Rossini (US-8567798-B2) teaches a mobile cart base with traction wheel having battery case. De sousa (US-20110115177-A1) teaches a transportation cart with multiple levels of shelving.Hironaka (US-20100057245-A1) teaches a picking cart and picking system. Abecassis (US-20090283989-A1) teaches a shopping-cart with removable compartments. Cagan (US-20090058024-A1) teaches a shopping cart with sliding bins and multiple containers. 
Watson (US-20070096437-A1)teaches a trolley with arms for supporting removable bins. Strom (US-20060006229-A1) teaches a work station with RFID scanner and other electronic devices. Davidson (US-5435582-A) teaches a shopping cart with levels of shelving. Gogulski (US-4071740-A) teaches a mobile automated shopping system. Aitcheson (WO-2014023937-A1) teaches an apparatus for lifting shelves being vertically adjustable. Mori (CN-103569573-A) teaches a picking movable body, sorting and picking device having the picking movable body. Benson (CA-2820476-A1) teaches a mobile point-of-sale system with computer, scanner, and printer. Dedieu (WO-2013093384-A1) teaches a shopping cart having removable bags. Joseph (FR-2983158-A1) teaches a device for hanging a removable bag on a purchase or a walking stroller. Joseph (WO-2012004529-A1) teaches a shopping trolley with removable bags and arms supporting the bags. De Benedetti (WO-2011161390-A1) teaches a supermarket trolley and associated bag. Minami (JP-2007323453-A) teaches a store system, shopping cart, shopping basket, and collapsible bag. Fisher (WO-2007104071-A1) teaches a folding shopping trolley with removable bag. Irani (WO-2005102812-A1) teaches a goods handling arrangement. Gottstein (DE-10158171-C1) teaches a goods transport trolley with movement or pivoting of goods reception part. Feuhrer (WO-0034102-A1) teaches a shopping cart with 4 arms for supporting bins. Albus Werner (DE-29600872-U1) teaches a shopping trolley with slidingly removable bins. Avon Jean-Pierre (FR-2569151-A1) teaches a trolley with removable containers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618